218 S.W.3d 595 (2007)
STATE of Missouri, Respondent,
v.
William D. NICHOLS, Appellant.
No. ED 88107.
Missouri Court of Appeals, Eastern District, Division Two.
April 3, 2007.
Irene Karns, Attorney at Law, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephanie L. Wan, Assistant Attorney General, Jefferson City, MO, for respondents.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Appellant, William D. Nichols ("Defendant"), appeals from the judgment of the Circuit Court of Shelby County, entered after a jury trial, finding him guilty of two counts of child molestation in the first degree, section 566.067, RSMo 2000,[1] and one count of child molestation in the second degree, section 566.068. Defendant was sentenced to six years' imprisonment for each count of child molestation in the first degree and one year imprisonment for the count of child molestation in the second degree, with all sentences to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
NOTES
[1]  All statutory references are to RSMo 2000 unless otherwise indicated.